Citation Nr: 1447043	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin rash of the face, neck, and chest; melanoma, basal cell, and squamous cell carcinoma due to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from November 1961 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed the previous denial of service connection for a skin disability due to Agent Orange exposure.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin rash of the face, neck, and chest; melanoma, basal cell, and squamous cell carcinoma due to herbicide exposure on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for skin rash of the face, neck, and chest; melanoma, basal cell, and squamous cell carcinoma due to herbicide exposure was previously denied in a January 2007 rating decision.  The Veteran filed a notice of disagreement with this rating decision, but after receiving a statement of the case, did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the January 2007 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying service connection for skin rash of the face, neck, and chest; melanoma, basal cell, and squamous cell carcinoma due to herbicide exposure is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the January 2007 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for skin rash of the face, neck, and chest; melanoma, basal cell, and squamous cell carcinoma due to herbicide exposure; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a skin disability was originally denied in a January 2007 rating decision on the basis that the diagnosed skin disabilities were not subject to the presumptive regulations that establish a connection with herbicide exposure and that there was no evidence of direct incurrence because there was no diagnosis of the disabilities in service  The Veteran filed a notice of disagreement with this decision, but after receiving a statement of the case, he did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In November 2010 the Veteran submitted a petition to reopen a claim of service connection for a skin disability.  He also submitted a statement in November 2011 that he developed and was treated for skin rashes in service including chloracne.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence reflects the Veteran's competent and presumably credible, for purposes of reopening the claim, statements regarding treatment for skin rashes including chloracne in service.  This evidence suggests that the Veteran's current skin disorders first manifested in service.  Also, chloracne is one of the diseases that is presumptively linked to exposure to herbicides.  38 C.F.R. C.F.R. §§ 3.307; 3.309(e).  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the service connection claim for skin rash of the face, neck, and chest; melanoma, basal cell, and squamous cell carcinoma due to herbicide exposure, and to this extent only, the claim is granted.


REMAND

The Veteran has not been provided with a VA examination addressing his service connection claim for a skin disability.  

Also, in July 2014, the Veteran appointed Vietnam Veterans of America as his representative.  See July 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Upon review of the record, it does not appear that the representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim prior to the RO returning the case to the Board.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." 38 C.F.R. § 20.600 (2013).  When an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600  (2013).  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any recent treatment pertaining to the skin from the VA Medical Center in Houston dated since November 2011.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his skin disabilities since 2005.  Make arrangements to obtain all records that he adequately identifies.

3.  Schedule the Veteran for a VA dermatology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should assess what current disabilities the Veteran has of the skin, i.e., skin rash of the face, neck, and chest, melanoma, basal cell, squamous cell carcinoma, chloracne, etc., or residuals thereof.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any Veteran's current skin disabilities had their clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records; and

(b)  the Veteran's statements asserting skin symptoms in service and since his discharge from service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.  Also please note that any opinion that the Veteran's skin disabilities is not related to herbicide exposure solely on the basis of scientific studies without consideration of the Veteran's unique circumstances, will be insufficient.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Thereafter, afford the Veteran's representative an opportunity to review the relevant documents and submit additional argument and/or evidence on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


